Citation Nr: 0811833	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Evaluation of degenerative arthritis of the thoracolumbar 
spine, currently rated as noncompensably disabling.

2.  Evaluation of degenerative arthritis with medial 
epicondylitis of the right elbow, currently rated as 
noncompensably disabling.

3.  Evaluation of bilateral testicular atrophy with 
epididymitis, currently rated as noncompensably disabling.

4.  Evaluation of thoracic outlet syndrome of the chest and 
upper extremity, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1976 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in January 2008.  A 
transcript of his  hearing has been associated with the 
record.

At his hearing, the veteran withdrew from appellate status 
the issues of higher ratings for bilateral carpal tunnel 
syndrome and cervical spine disability.  A written document 
was prepared to that effect, and is of record.

The issues of entitlement to higher evaluations for 
testicular atrophy and thoracic outlet syndrome are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Degenerative arthritis of the thoracolumbar spine is 
manifested by pain and flexion limited to 70 degrees.

2.  Degenerative arthritis with medial epicondylitis of the 
right elbow is manifested by subjective complaints of pain 
and weakness; there is no limitation of motion of the right 
elbow.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
degenerative arthritis of the thoracolumbar spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2007).

2.  The criteria for a compensable evaluation for 
degenerative arthritis with medial epicondylitis of the right 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1, 4.71a, Diagnostic Codes 5205, 5206, 
5207, 5209 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in January 2004.  

A document signed by the veteran in January 2004 indicates 
that he understood and agreed that it was his responsibility 
to submit any additional medical records and reports which 
might occur after the filing date of his claim.  He also 
acknowledged that he was responsible for submitting any 
private treatment records or supporting statements from him 
or others who may have observed his condition during active 
service.  Finally, he certified that he understood his 
responsibility to notify VA of any further relevant treatment 
records.

A letter dated in January 2004 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The veteran was asked to submit any private 
records in his possession and a copy of his DD Form 214.  

A December 2006 letter told the veteran that records had been 
requested from Bremerton Naval Hospital.  He was advised that 
he could submit evidence showing that his service connected 
disabilities had increased in severity.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining additional evidence.  This letter 
also discussed the manner in which VA determines disability 
ratings and effective dates.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  The notice provided in January 2004 predated the 
grant of service connection.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
VA examinations have been conducted.  Moreover, the veteran 
has been afforded the opportunity to testify at a hearing 
before the undersigned.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

	Degenerative Arthritis of the Thoracolumbar Spine

The veteran's thoracolumbar spine disability is currently 
evaluated pursuant to the 
General Rating Formula for Disease and Injures of the Spine.  
This formula provides that where there is disability with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following evaluations are 
warranted:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees.  The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  The 
Formula for  Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(combined ratings table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  

The evidence pertinent to this issue indicates that the 
veteran was treated for low back pain in service.  On 
retirement physical examination in February 2004, he endorsed 
recurrent back pain.  The examiner noted that degenerative 
joint disease had been diagnosed, and that there was no 
evidence of herniated nucleus pulposus.  Clinical examination 
revealed a normal spine.

On VA examination in February 2004, the examiner noted the 
diagnosis of degenerative arthritis.  The veteran complained 
of intermittent low back pain, two to three times per month, 
lasting for two days to one week.  He stated that his pain 
was brought on by physical activity and by stress, and was 
relieved by rest and medication such as nonsteroidal 
antiinflammatories.  He noted that he occasionally had flare-
ups severe enough to require bed rest.  Functionally, he 
stated that he had difficulty lifting, especially with flare-
ups.  Examination of the veteran's thoracolumbar spine 
revealed no radiation of pain on motion, no muscle spasm, and 
no tenderness.  Straight leg raise testing was negative.  
Range of motion was normal bilaterally.  Motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine.  X-rays 
of the lumbar spine revealed minimal degenerative spurring 
involving L4 and L5.  The diagnosis was degenerative 
arthritis of the lower back, lumbar spine.

Records from Bremerton Naval Hospital indicate that the 
veteran was assessed with thoracic and lumbar back strain 
after reaching under his desk in an awkward position.  He 
admitted to similar prior back problems related to turning 
and rotating.  

The veteran presented in the Bremerton emergency room in 
April 2006 complaining of left flank pain.  He related that 
he had recently changed golf swings.  Range of motion of his 
back was full, with complaints of pain on the left upper back 
and left ribs consistent with the left latissimus dorsi 
muscle area.  The assessment was left latissimus dorsi muscle 
strain.  A May 2006 treatment record indicates that the 
veteran had received five physical therapy treatments for 
left sided low back pain.  The veteran noted that the pain 
was less severe and had moved laterally.  He described it as 
being more diffuse and intermittent.  Physical findings 
included flexion to 70 degrees.  Straight leg raising was to 
60 degrees on the left and induced left sided pain.  The 
provider noted that muscle tension was decreasing.

Subsequently in May 2006, the veteran reported that the had 
undergone physical therapy after the muscle strain, and was 
pain free within 10 to 14 days.  However, he indicated that 
the pain had returned to the original site, and might be 
related to lawn mowing activity the day prior.  The provider 
concluded that the veteran had aggravated the condition.

An October 2006 treatment record from Bremerton indicates 
that as in numerous previous examinations, the veteran 
demonstrated profound paravertebral muscle spasm and pain.  
The provider noted that there were no discogenic signs or 
symptoms.  The assessment was acute and chronic low back 
pain, musculoskeletal in nature.

A January 2007 letter from the veteran's chiropractor 
indicates that the veteran had pain in two of six range of 
motion in the dorso-lumbar spine and that X-rays revealed 
mild degenerative changes.  

An additional VA examination was conducted in January 2007.  
The veteran complained of stiffness and weakness in his back.  
He stated that pain was caused by physical activity or 
stress, and was relieved by rest and medication such as 
Motrin and Tylenol.  He indicated that he had undergone 
physical therapy and chiropractic treatment.  He stated that 
he was incapacitated three to four times per year, each 
episode lasting three to seven days.  Functionally, he 
reported difficulty bending, lifting, and exercising.  Range 
of motion testing of the lumbar spine revealed flexion from 
zero to 90 degrees, extension from zero to 30 degrees, 
lateral flexion from zero to 30 degrees bilaterally, and 
rotation from zero to 30 degrees bilaterally.  There was no 
tenderness, muscle spasm, or radiation of pain on movement.  
Straight leg raising was negative bilaterally.  There was no 
lumbar ankylosis.  After repetitive use, range of motion was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no intervertebral 
disc syndrome.

At his January 2008 hearing, the veteran testified that he 
had days when he had difficulty getting out of bed.  He also 
stated that he had days when he had little pain and full 
range of motion.  He indicated that he had missed work due to 
his back disability.

Having reviewed the evidence pertaining to the veteran's 
thoracolumbar spine disability, the Board has concluded that 
a 10 percent evaluation is warranted.  In this regard, the 
Board notes that although VA fee basis examiners have noted 
full range of motion, a treatment record from Bremerton 
indicates that, during an exacerbation of his low back 
disability, the veteran's flexion was limited to 70 degrees.  
In light of evidence showing functional limitation to 70 
degrees and X-ray evidence of degenerative changes in the 
lumbar spine, the Board finds that a 10 percent evaluation is 
appropriate.  Specifically, the Board observes that the 
general formula for rating the spine provides for a 10 
percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.  Moreover, even if the veteran's limitation 
of motion fails to warrant a compensable evaluation under the 
general rating formula, a 10 percent rating is for 
application where there is periarticular pathology productive 
of painful motion.  In sum, the evidence supports a 
compensable evaluation for the veteran's low back disability.

The Board has also determined that an evaluation in excess of 
10 percent is not warranted for the veteran's low back 
disability.  The evidence demonstrates that limitation of 
flexion is not greater than 70 degrees, and that other planes 
of motion are full.  A higher evaluation requires the 
presence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.   Moreover, while the veteran has asserted that he 
is incapacitated by this disability, there is no evidence of 
intervertebral disc syndrome that would allow evaluation of 
on the basis of incapacitating episodes.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent his low back disability is 
not for application.

	Degenerative Arthritis with Medial Epicondylitis of the 
Right Elbow

Service medical records show that the veteran received 
treatment for epicondylitis in service.  On retirement 
physical examination in February 2004, he endorsed painful or 
trick elbow.  The examiner noted that the veteran's elbow 
became sore with extended use.  Clinical examination revealed 
normal upper extremities.

On VA examination in February 2004, the veteran reported that 
he had been diagnosed with tennis elbow.  He complained of 
pain and stiffness which was intermittent and occurred weekly 
depending on how much the veteran used his arm.  He stated 
that during flare-ups he was unable to use his elbow and had 
to rest it.  The examiner noted that the veteran used a 
brace.  He also noted that the veteran had undergone physical 
therapy and that he treated his elbow with ice and 
nonsteroidal antiinflammatories.  The veteran related that 
the elbow disability affected his golf game and that he had 
lost about two days of work due to the disability.  On 
physical examination the appearance of the veteran's elbow 
joints was within normal limits.  He had tenderness along the 
medial epicondyle on the right.  Range of motion testing was 
normal, with flexion from zero to 145 degrees, supination 
from zero to 85 degrees, and pronation from zero to 80 
degrees.  Range of motion was not additionally  limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis.  X-rays were 
unremarkable with the exception of a small spur involving the 
lateral epicondyle.  

An additional VA examination was carried out in January 2007.  
The veteran complained of weakness, stiffness, swelling, 
heat, and lack of endurance with respect to his right elbow.  
He stated that he had pain intermittently, four to five times 
per day, lasting one to two hours per episode.  He related 
that, functionally, he had difficulty cutting wood due to his 
elbow disability.  Physical examination revealed no 
tenderness, weakness, or guarding movements.  There was no 
ankylosis.  Range of motion was normal bilaterally and was 
not additionally limited by pain, fatigue, lack of endurance, 
or incoordination.  The diagnosis was right elbow 
degenerative joint disease with medial epicondylitis, in 
remission.  The examiner noted that objectively, the 
examination was normal, with a normal range of motion.

Disability ratings for limitation of flexion or extension of 
the forearm (elbow) are assigned pursuant to Diagnostic Codes 
5206 and 5207 respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207 (2007).

Under Diagnostic Code 5209 for other impairment of the major 
elbow, a 20 percent rating contemplates joint fracture with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of the head of the radius.  A 60 percent 
rating contemplates flail joint of the elbow.  There is no 
evidence that any of these criteria are met.  38 C.F.R. § 
4.71a, Diagnostic Code 5209 (2007).

Finally, disability ratings from 40 to 60 percent may be 
assigned for ankylosis of the major elbow under Diagnostic 
Code 5205.  

The veteran's right elbow disability is currently evaluated 
as noncompensably disabling pursuant to Diagnostic Code 5003, 
which is discussed above.  Having reviewed the record, the 
Board finds that a compensable evaluation is not warranted 
for this disability.  While there is evidence of degenerative 
changes, there is no indication of any limitation of motion 
or functional equivalent of limitation of motion of the right 
elbow.  Rather, two VA examination reports indicate that 
range of motion of the veteran's right elbow was full and 
pain free, with no additional functional limitation with 
repeated use.  Likewise, there is no evidence of ankylosis or 
joint fracture.  In essence, the medical evidence 
demonstrates that the veteran retains full function of his 
right elbow.

 The Board has specifically considered whether here is any 
functional impairment to include pathology productive of 
painful motion.  Based upon the cumulative record, the Board 
concludes that the presence of painful motion has not been 
confirmed since service and that there is no functional 
impairment.  See DeLuca.  In regard to the veteran's report 
of pain, the Board finds that such complaint has not been 
satisfactorily confirmed.  See 38 C.F.R. § 4.59.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a 
compensable evaluation for degenerative arthritis with medial 
epicondylitis of the right elbow is not for application.


ORDER

Entitlement to an evaluation of 10 percent, and no  higher, 
is granted for degenerative joint disease of the 
thoracolumbar spine, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for degenerative 
arthritis with medial epicondylitis of the right elbow is 
denied.




REMAND

Review of the record reflects the veteran's report of 
numbness of the left upper extremity in association with his 
thoracic outlet syndrome.  He has testified that his left 
upper arm goes numb with certain activities.  The record also 
contains evidence of carpal tunnel syndrome of the left arm.  

Beginning in November 2004, the veteran was worked up for a 
several year history of chest pain.  That month, a Navy 
pulmonologist opined that the veteran's chest pain was 
unlikely to be circulatory in  nature.  The veteran was 
referred to the vascular surgery service at Madigan Army 
Medical Center.  The findings reported in December 2004 
indicate that the veteran's chest pain and left upper 
extremity pain were of non-cardiac and non-pulmonary 
etiology, and were also not thought to be of vascular 
etiology.  Other possible etiologies listed included thoracic 
outlet syndrome.  Further testing was scheduled.  

Orthopedic evaluation in January 2005 resulted in a 
conclusion that the veteran had some form of thoracic outlet 
syndrome.  A July 2005 treatment record reflects the 
provider's opinion that the veteran's symptoms might be 
indicative of mild ulnar neuropathy.  The provider also 
indicated that the veteran also had a mild carpal tunnel 
syndrome.  Nerve conduction studies were abnormal to the 
extent that they demonstrated electrophysiologic evidence of 
left ulnar neuropathy at the elbow.  

VA examinations have not addressed the symptoms attributable 
to the veteran's thoracic outlet syndrome or their severity.  
As the symptoms related to this disability and their 
functional impact are unclear, the Board finds that a VA 
examination to address these questions is in order.

With respect to bilateral testicular atrophy with 
epididymitis, it appears that the predominant symptoms of 
this disability are pain and atrophy.  In this regard, the 
February 2004 VA examination report notes that the veteran's 
testicles were normal with the exception of bilateral 
tenderness.  Scrotal ultrasound revealed moderate bilateral 
atrophy of nonspecific etiology.  The January 2007 
examination report indicates tenderness and atrophy.  The 
extent of atrophy was not stated.  

The Board observes that 38 C.F.R. § 4.115b, Diagnostic Code 
7523 directs that disabilities evaluated under those criteria 
should be reviewed for entitlement to special monthly 
compensation pursuant to 38 C.F.R. §3.350, for loss of use of 
a creative organ.  See 38 C.F.R. § 3.350(a)(1) (2007).  The 
AOJ has not conducted a review to determine the applicability 
of special monthly compensation.  Such a review should be 
carried out prior to further appellate review of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with an examiner with the 
appropriate expertise to determine the 
nature and extent of his thoracic outlet 
syndrome.  All necessary testing should 
be undertaken.  Upon examination and 
review of the record, the examiner should 
identify all symptoms associated with 
thoracic outlet syndrome.  To the extent 
that any manifestation of thoracic outlet 
syndrome is characterized by neurological 
impairment, the examiner should indicate 
the nerve group affected and state 
whether such impairment is mild, 
moderate, or severe.  To the extent 
possible, the manifestations of thoracic 
outlet syndrome should be delineated from 
the symptoms of any other currently 
present disorder.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Also schedule the veteran for a VA 
examination to determine the nature and 
extent of testicular atrophy.  All 
necessary testing should be undertaken.  
Upon examination and review of the 
record, the examiner should specifically 
indicate whether the diameters of the 
affected testicle are reduced to one-
third of the pared normal testicle; or 
the diameters of the affected testicle 
are reduced to one-half or less of the 
corresponding normal testicle and there 
is alteration of consistency so that the 
affected testicle is considerably harder 
or softer than the corresponding normal 
testicle.  The examiner should also 
discuss any other manifestations of this 
disability.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


